           Case 19-45206-elm7 Doc 47 Filed 06/23/21                 Entered 06/23/21 15:09:46           Page 1 of 4
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                      NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION
 6    IN RE:                                                       CASE NO: 19-45206
       SYNERGY FABRICATION, INC.                                   DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7
                                                                   ECF Docket Reference No. 45
                                                                   Judge: EDWARD L. MORRIS
 9
                                                                   Response Date: JULY 15, 2021

10

11
     On 6/23/2021, I did cause a copy of the following documents, described below,
12   Application for compensation for Lain, Faulkner & Co., P.C. ECF Docket Reference No. 45

13   Application for compensation for The Law Office of Shawn K Brown, PLLC 46


14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 6/23/2021
25
                                                      /s/ Shawn K. Brown
26                                                    Shawn K. Brown 03170490

27                                                    The Law Office of Shawn K. Brown PLLC
                                                      PO Box 93749
28                                                    Southlake, TX 76092
                                                      817 488 6023
             Case 19-45206-elm7 Doc 47 Filed 06/23/21                         Entered 06/23/21 15:09:46                 Page 2 of 4
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                        NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION
5
        IN RE:                                                           CASE NO: 19-45206
6
        SYNERGY FABRICATION, INC.                                        CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8                                                                        ECF Docket Reference No. 45
                                                                         Judge: EDWARD L. MORRIS
9                                                                        Response Date: JULY 15, 2021


10

11   On 6/23/2021, a copy of the following documents, described below,

     Application for compensation for Lain, Faulkner & Co., P.C. ECF Docket Reference No. 45
12
     Application for compensation for The Law Office of Shawn K Brown, PLLC 46
13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 6/23/2021
23

24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Shawn K. Brown
                                                                  The Law Office of Shawn K. Brown PLLC
28                                                                PO Box 93749
                                                                  Southlake, TX 76092
           Case 19-45206-elm7
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 47 Filed
                                         SERVED   06/23/21
                                                VIA USPS FIRST Entered  06/23/21 15:09:46 Page 3 of 4
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


JET SPECIALTY INC                        BAXTER BAILEY ASSOCIATES INC             HAIGOOD CAMPBELL LLC
211 MARKET AVE                           1630 GOODMAN RD E                        PO BOX 1066
BOERNE TX 78006-3050                     SUITE 1                                  ARCHER CITY TX 76351
                                         SOUTHAVEN MS 38671




EULER HERMES NA AS AGENT FOR WILLBANKS   ATMOS ENERGY CORPORATION                 PREMIUM WELD SERVICES INC
METALS                                   ATTN BANKRUPTCY GROUP                    PO BOX 422
INC                                      PO BOX 650205                            SANTO TX 76472
800 RED BROOK BLVD 400C                  DALLAS TX 75265-0205
OWINGS MILLS MD 21117




INDUSTRIAL REFRACTORY                    SERVICE WASTE INC                        WILLBANKS METALS
2300 S MAIN ST                           PO BOX 1195                              1155 NE 28TH ST
FORT WORTH TX 76110-2705                 FORT WORTH TX 76101-1195                 FORT WORTH TX 76106-7241




BLAYLOCK GASKET PACKING                  BOB DAVIS SALES INC                      AMERICAN PIPING PRODUCTS INC
3213 RAMONA DR                           214 E DANVILLE STREET                    825 MARYVILLE CENTRE DR STE 310
FORT WORTH TX 76116-5137                 KILGORE TX 75662                         CHESTERFIELD MO 63017




BAKER TANKHEAD                           FRISA FORJADOS SA DE CV                  FORT WORTH FD HEAD COMPANY
10405 NORTH FWY                          819 CROSSBRIDGE DRIVE                    3040 PEDEN ROAD
FORT WORTH TX 76177-7127                 SPRING TX 77373                          FORT WORTH TX 76179-7617




MERDECA LLC                              CAMINO NATURAL RESOURCES LLC             PRESTIGE VALVE   SUPPLY LLC
PO BOX 217                               ATT MARK BROWN                           PO BOX 4303
HINTON OK 73047                          1401 17TH STREET SUITE 1000              TULSA OK 74159
                                         SUITE 500
                                         DENVER CO 80202




TRIPLE S STEEL HOLDINGS INC              SAIA MOTOR FREIGHT LINE LLC              WILLIAMS SCOTSMAN INC
11310 WEST LITTLE YORK                   PO BOX A STATION 1                       PO BOX 91975
HOUSTON TX 77041                         HOUMA LA 70363                           CHICAGO IL 60693




GAS AND SUPPLY NORTH TEXAS LLC           ALLENDORPH SPECIALTIES INC               MEWBOURNE OIL COMPANY
LISA GINTZ                               201 STANTON RD                           3620 OLD BULLARD RD
4709 BLUEBONNET BLVD SUITE A             BROUSSARD LA 70518-3430                  TYLER TX 75701
BATON ROUGE LA 70809




AIR POWER SALES SERVICE                  CNA COMMERCIAL INSURANCE                 GREENES ENERGY GROUP LLC
823 WEST MARSHALL AVE                    23453 NETWORK PLACE                      11757 KATY FREEWAY SUITE 700
LONGVIEW TX 75601                        CHICAGO IL 60673                         HOUSTON TX 77079
           Case 19-45206-elm7
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 47 Filed
                                         SERVED   06/23/21
                                                VIA USPS FIRST Entered  06/23/21 15:09:46 Page 4 of 4
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


BONDED INSPECTIONS INC                   LYNCO FLANGE FITTING INC                 FLAMECO INDUSTRIES
STEVE FFAIN PRESIDENT                    CO DUNWOODY LAW FIRM PLLC                PO BOX 4303
10817 SANDEN DRIVE                       2500 TANGLEWILDE SUITE 150               TULSA OK 74159
DALLAS TX 75238                          HOUSTON TX 77063




PRESTIGE VALVE SUPPLY LLC                SOUTHWEST METAL TREATING CORP
PO BOX 863                               PO BOX 6270
HASLET TX 76052                          FORT WORTH TX 76115
